Rule 497(e) Registration No. 033-11420 1940 Act File No. 811-04993 SUPPLEMENT DATED AUGUST 29, 2016 TO THE CLASS I PROSPECTUS AND THE CLASS N PROSPECTUS EACH DATED APRIL 30, 2016 AND THE CLASS I AND CLASS N STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 30, 2016 OF Nicholas Limited Edition, Inc. THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION. PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFOMARTION FOR FUTURE REFERENCE. The purpose of this supplement is to notify the shareholders of Nicholas Limited Edition, Inc. (the “Fund”) with deep and sincere regrets that Mr. Albert O. Nicholas passed away on August 4, 2016. He was very hard working, diligent, humble, and generous. PART A: INFORMATION REQUIRED IN THE PROSPECTUS: 1. The last three paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 8 of the Class I prospectus are revised and restated as follows: David O. Nicholas is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and President and a Director of the Fund. He is a Chartered Financial Analyst. David O. Nicholas is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. David O. Nicholas is the Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. He has been Portfolio Manager and primarily responsible for the day-to-day management of the portfolio of the Fund since March 1993. David O. Nicholas also serves as Portfolio Manager or Lead Portfolio Manager to other funds managed by the Adviser. The Fund's SAI provides additional information about the Portfolio Manager's compensation, other accounts managed by the Portfolio Manager, and the Portfolio Manager's ownership of securities in the Fund. 2. The subsection “Portfolio Management” in the section captioned “THE FUND'S INVESTMENT ADVISER” on page 23 of the Class N prospectus is revised and restated as follows: Portfolio Management Nicholas II, Inc. Mr. David O. Nicholas is President, a Director and Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. He has been Portfolio Manager of the Fund's portfolio since March 1993. Mr. Nicholas is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and has been employed by the Adviser since 1986. Mr. Nicholas also serves as Portfolio Manager or Lead Portfolio Manager to other funds managed by the Adviser. Mr. Nicholas is a Chartered Financial Analyst. Nicholas Limited Edition, Inc. Mr. David O. Nicholas is President, a Director and Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. He has been Portfolio Manager of the Portfolio since March 1993. Mr. Nicholas is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and has been employed by the Adviser since 1986. Mr. Nicholas also serves as Portfolio Manager or Lead Portfolio Manager to other funds managed by the Adviser. Mr. Nicholas is a Chartered Financial Analyst. Nicholas High Income Fund, Inc. Mr. Lawrence J. Pavelec is a Senior Vice President, Secretary and Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Pavelec served as Co-Portfolio Manager of the Fund from April 2003 until April 2008, and is Senior Vice President, Secretary and Chief Operating Officer of the Adviser, and has been employed by the Adviser since April 2003. Mr. Pavelec is a Chartered Financial Analyst. Each Fund's SAI provides additional information about the respective Portfolio Managers' compensation, other accounts managed by the Portfolio Managers, and the Portfolio Managers' ownership of securities in the respective Funds. David O. Nicholas is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Part B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION: 1. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 17 of the statement of additional information is revised and restated as follows: David O. Nicholas, President and Portfolio Manager and of the Fund, is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. David L. Johnson is Executive Vice President of the Fund and Executive Vice President of the Adviser. He is an uncle of David O. Nicholas. Lynn S. Nicholas, Senior Vice President of the Fund, is Senior Vice President of the Adviser. Lynn S. Nicholas is the sister of David O. Nicholas. Lawrence J. Pavelec, Senior Vice President and Secretary of the Fund, is Senior Vice President, Secretary and Chief Operating Officer of the Adviser. Candace L. Lesak, Vice President of the Fund, is an employee of the Adviser. Jennifer R. Kloehn, Senior Vice President, Treasurer and Chief Compliance Officer of the Fund, is Senior Vice President, Treasurer, Chief Financial Officer and Chief Compliance Officer of the Adviser. K. Thor Lundgren, 100 E. Wisconsin Avenue, Milwaukee, Wisconsin, is a Director of the Adviser. Mr. Lundgren is a partner with the law firm of Michael Best & Friedrich LLP, Milwaukee, Wisconsin, legal counsel to the Fund and the Adviser. In addition, effective August 1, 2016, Mr. Robert H. Bock submitted his bona fide resignation as a Director of the Fund and Mr. John A. Hauser was appointed by the remaining independent directors to the Fund’s Board of Directors. Accordingly, all references to Mr. Bock in the Statement of Additional Information are deleted and should be disregarded in their entirety. 2. On page 17, the entry for Robert H. Bock in the second paragraph of the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” is deleted in its entirety and the following entry for Mr. John A. Hauser has been added. Mr. John Hauser has extensive business experience, including experience related to banking, investment management and financial matters. To reflect the changes in board membership and changes to officer appointments, the biographical table appearing in the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGER OF THE FUND” is deleted in its entirety and replaced with the following table. The pertinent information about the Fund's officers and directors is as of August 29, 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years INTERESTED DIRECTOR David O. Nicholas, 55 President, (1), 12 years President, Chief Executive 3 None Director Officer (since August 2016), and Chief Investment Officer Portfolio and Director, Nicholas Manager Company, Inc., the Adviser to the Fund and employed by the Adviser since 1986. He has been Portfolio Manager for, and primarily responsible for the day-to- day management of the portfolios of the Fund and Nicholas II, Inc. since March 1993 and Portfolio Manager of Nicholas Equity Income Fund, Inc. and Lead Portfolio Manager of Nicholas Fund, Inc. since August 2016. He served as Associate Portfolio Manager of Nicholas Fund, Inc. from April 2011 to August 2016. He is a Chartered Financial Analyst. DISINTERESTED DIRECTORS John A. Hauser, 57 Director (1), Since Senior Vice President – 4 None August Director of Wealth Services, 2016 Nicolet Bank, April 2016 to present. Prior to its acquisition by Nicolet Bank in April 2016, Mr. Hauser served in various senior management roles for Baylake Bank from 1984 to 2008 and from 2009 to April 2016. Timothy P. Reiland, 60 Director (1), 14 years Private Investor, Chairman 5 None and Chief Financial Officer, Musicnotes, Inc., October 2001 to present. Investment Analyst from 1987 to October 2001, Tucker Anthony Incorporated, a brokerage firm for its division Tucker Anthony Cleary Gull. Prior to its acquisition by Tucker Anthony in November 1998, Cleary Gull was known as Cleary Gull Reiland and McDevitt Inc. He is a Chartered Financial Analyst. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Jay H. Robertson, 64 Director (1), 14 years Private Investor, April 2000 6 None to present. Chairman of the Board of Robertson-Ryan and Associates, Inc., an insurance brokerage firm from 1993 to March 2000. OFFICERS David L. Johnson, 74 Executive Annual, Executive Vice President, N/A N/A Vice 29 years Nicholas Company, Inc., the President Adviser to the Fund, and employed by the Adviser since 1980. He is a Chartered Financial Analyst. Lynn S. Nicholas, 60 Senior Vice Annual, Senior Vice President, N/A N/A President 29 years Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since September 1983. She is a Chartered Financial Analyst. Lawrence J. Pavelec, 57 Senior Vice Annual, Senior Vice President (since N/A N/A President 12 years April 2003), Secretary and and Chief Operating Officer Secretary (since August 2016), Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since April 2003. He is Portfolio Manager for and primarily responsible for the day-to-day management of the portfolio of Nicholas High Income Fund, Inc., since April 2008. He served as Co-Portfolio Manager of Nicholas High Income Fund, Inc. from April 2003 until April 2008. He is a Chartered Financial Analyst. Candace L. Lesak, 58 Vice Annual, Employee, Nicholas N/A N/A President 22 years Company, Inc., the Adviser to the Fund, since February 1983. She is a Certified Financial Planner. Jennifer R. Kloehn, 43 Senior Vice Annual, Treasurer, Chief Financial N/A N/A President, Since Officer (since August 2016) Treasurer August and Chief Compliance and Chief 2016 and Officer (since May 2016), Compliance May 2016 Nicholas Company, Inc., the Officer Adviser to the Fund. Compliance Officer and Assistant Vice President, Nicholas Company, Inc., July 2004 to April 2016. She is a Certified Public Accountant. Until duly elected or re-elected at a subsequent annual meeting of the Fund.
